        Case 3:20-cv-02322-WHO Document 8 Filed 05/18/20 Page 1 of 2



 1   Mikal C Watts (Admitted pro hac vice)
     Texas State Bar No. 20981820
 2   Alicia O’Neill (Admitted pro hac vice)
     Texas State Bar No. 24040801
 3   WATTS GUERRA LLP
     5726 W. Hausman Rd., Ste. 119
 4   San Antonio, Texas 78249
     Telephone: (210) 448-0500
 5   Facsimile: (210) 448-0501
     mcwatts@wattsguerra.com
 6   aoneill@wattsguerra.com
 7
 8   Counsel for Plaintiff

 9                              UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11   IN RE: JUUL LABS., MARKETING,                CASE NO. 19-MD-02913-WHO
     SALES AND PRACTICE AND
12   PRODUCT LIABILITY LITIGATION
                                                  NOTICE OF VOLUNTARY
13   This Document Relates:                       DISMISSAL WITHOUT PREJUDICE
     Caleb Zdybicki v. JUUL Labs, Inc., et al.,
14   No. 3:20-cv-02322
15
16
17          NOW COMES, Plaintiff Caleb Zdybicki, by and through his undersigned
18
     counsel, hereby gives notice that he is voluntarily dismissing this claim pending in the
19
     above-captioned litigation, without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
20
     Defendants have not yet served either an answer or a motion for summary judgment.
21
22
23
24
25
26
27
28
                                                  1
        Case 3:20-cv-02322-WHO Document 8 Filed 05/18/20 Page 2 of 2



 1   DATED: May 18, 2020                         Respectfully submitted,
 2
                                                 _/S/ MIKAL C. WATTS
 3                                               Mikal C Watts
                                                 Texas State Bar No. 20981820
 4                                               Alicia O’Neill
                                                 Texas State Bar No. 24040801
 5                                               WATTS GUERRA LLP
                                                 5726 West Hausman Rd. Ste. 119
 6                                               San Antonio, Texas 78249
                                                 Telephone: (210) 448-0500
 7                                               Facsimile: (210) 448-0501
                                                 mcwatts@wattsguerra.com
 8                                               aoneill@wattsguerra.com
 9
                                                 ATTORNEYS FOR PLAINTIFF
10
11
                                    CERTIFICATE OF SERVICE
12
            I hereby certify that on May 18, 2020, a true and correct copy of the foregoing
13
     instrument was filed with the Clerk of the Court using the CM/ ECF system, which
14
15   sent notification of such filing to all counsel of record.

16
17                                                        /s/ Mikal C. Watts________
                                                              Mikal C. Watts
18
19

20
21
22
23
24
25
26
27
28
                                                   2
